Title: To Alexander Hamilton from James Wilkinson, 18 December 1799
From: Wilkinson, James
To: Hamilton, Alexander


          
            Sir
            On Board the Patapsco Hampton Road Decr. 18th. 99
          
          In my Letter of the 21st. Ultmo., I communicated to you my intention, to transfer Capt. Shaum Burgh to the 3rd. Regt., the public Service being materially Interested in that such Measure, and I will now ask your approbation of this proposition, if compatible with your views; I will also request of you to arrange Lt. Boote to the Pay Masters Office of the same Regiment, & will take on myself to secure the approbation of the Officers—Mr. Bootes discretion, his assiduity & information qualify Him for this office—I had proposed Him for an Aid de Camp, but his circumstances will not bear the expence of the station, & his Rank in some shape forbids it.
          If the General transfers proposed are not to take effect, I discern no necessity for organizing the Old Regiments, until they are incorporated, as merits & qualifications may be then best understood—With perfect consideration & respect I am Sir Yr. M. Obt
          
            Ja Wilkinson
          
          Majr Gl Hamilton
        